Citation Nr: 0011636	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.  

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for cold injury 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and ex-spouse



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1962 to 
January 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for rheumatoid 
arthritis; and from an April 1999 rating decision which 
denied service connection for osteoarthritis and cold injury 
residuals.

The issues of entitlement to service connection for 
osteoarthritis and cold injury residuals will be addressed in 
the Remand portion of this decision.


FINDING OF FACT

Competent medical evidence does not indicate that the 
appellant currently has rheumatoid arthritis that manifested 
during or within one year of service. 


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for rheumatoid 
arthritis.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for rheumatoid 
arthritis.  

The appellant is seeking service connection for rheumatoid 
arthritis.  Under pertinent law and VA regulations, service 
connection may be granted if rheumatoid arthritis was incurred 
or aggravated during service, or if rheumatoid arthritis 
manifested to a compensable degree within one year thereafter.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309 (1999).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1999).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

Service medical records are negative for any complaints or 
findings referable to rheumatoid arthritis, and at the time of 
his November 1963 military separation examination, the 
appellant denied any history of arthritis or rheumatism, and 
of bone, joint or other deformity.  His spine and other 
musculoskeletal system was described as normal on clinical 
evaluation.

Medical treatment records from the appellant's private 
physician, W. Murray Ryan, M.D., dated from February 1998 to 
May 1998, were submitted, which indicated that the appellant 
was treated for various disabilities, including 
osteoarthritis.

A VA bone examination was conducted in October 1998.  The 
appellant complained of a history of "osteoarthritis" 
dating back to the 1970's early 1980's.  Diagnoses included 
minimal degenerative change to the left wrist; degenerative 
joint disease of the right DIP on fingers two, three and 
four; degenerative change at the AC joint secondary to 
dislocation of the left shoulder; normal right shoulder; 
hallux valgus of the feet bilaterally; normal left hip; disk 
narrowing at L3-4, L5-S1, hypertrophic changes at L1-2, L3-4; 
facet arthropathy; and osteoarthritis with chronic pain.  An 
examination for cold injury was also conducted which revealed 
diagnoses of pain in both knees, most likely secondary to 
osteoarthritis; calluses of the right great toe and the 3rd 
and 4th MCP of the right hand; fungal infection of the 
toenails; and pes planus.  Rheumatoid arthritis was not 
diagnosed.

At his March 2000 hearing on appeal, the appellant testified 
that he developed "arthritis" during service due to the 
cold weather in Alaska.  He reported that it had been 
progressing and affecting his joints, and that his physician, 
Dr. Ryan, told him it was "osteoarthritis or something like 
that."  He claimed that he did not report that he was having 
problems with his joints at the time of his military 
separation because he did not want his time in service to be 
extended.  He reported that after service, his mother tended 
to him with Spanish remedies.  His ex-spouse also testified 
on his behalf.  She reported that she married him in 1965, 
and used to wrap his legs with heat and Ben-Gay.

The Board finds that the evidence does not establish that that 
the appellant has rheumatoid arthritis that originally 
manifested during service, or within one year thereafter.  
Specifically, the medical evidence does not show that the 
appellant currently manifests rheumatoid arthritis or 
residuals of rheumatoid arthritis.  The assertions of the 
appellant are insufficient because they are statements from a 
layperson with no medical training or expertise with respect 
to medical diagnosis or medical etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992). 

Since there is no objective medical evidence to establish that 
the appellant currently has rheumatoid arthritis that 
manifested during service or within one year thereafter, it is 
found that the claim presented is not well grounded.  Rabideau 
v. Derwinski, 2 Vet.App 141, 143 (1992) (lack of evidence of 
the claimed disability related to in-service incurrence or 
aggravation).  Therefore, VA's duty to assist the appellant in 
the development of this issue is not for application.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim for entitlement to service connection 
for rheumatoid arthritis not well grounded, the appeal is 
denied.



REMAND

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for cold injury 
residuals.

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  Under 38 U.S.C.A § 7105(d)(3) (West 1991) 
and 38 C.F.R. § 20.302(b) (1999), after an appellant receives 
the SOC, he or she must file a substantive appeal within 
sixty days from the date the SOC is mailed or within the 
remainder of the one-year period from the date the 
notification of the decision was mailed, whichever period 
ends later.  By regulation, this substantive appeal must 
consist of either a VA Form 9, or correspondence containing 
the necessary information, that is, specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  38 C.F.R. § 20.202 (1999).

In this case, an April 1999 rating decision denied service 
connection for osteoarthritis and residuals of cold injury.  
The appellant was notified of the denial of his claim in May 
1999, and a NOD was filed by the appellant in March 2000.  
However, an SOC in response to the appellant's NOD has not 
been issued.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to an SOC, and failure to issue an SOC is a 
procedural defect requiring remand.  Godfrey, 7 Vet.App. at 
408-10; see also Archbold v. Brown, 9 Vet.App. 124, 130 
(1996).  Pursuant to the provisions of 38 C.F.R. § 19.9(a) 
(amended effective October 8, 1997), "[i]f further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action. 
(Emphasis added).  

The appellant's claim is therefore REMANDED to VARO for the 
following action:

VARO should furnish the appellant and his 
representative an appropriate SOC on the 
issues of entitlement to service 
connection for osteoarthritis and cold 
injury residuals.  The SOC must inform 
the appellant that, as to these issues, 
he must file a substantive appeal in 
order to perfect his appeal.  He and his 
representative should be afforded an 
opportunity to respond to the SOC.  
Thereafter, if an appeal is perfected, 
the case should be returned to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



